Exhibit 10.1.3
 
EXECUTION COPY


 
PURCHASE AND SALE AGREEMENT
 
Dated as of October 3, 2007
 
by and among
 
THE VARIOUS ENTITIES FROM TIME TO TIME PARTY HERETO,
 
as Originators,
 
STRATEGIC ENERGY, L.L.C.,
 
as Servicer,
 
and
 
STRATEGIC RECEIVABLES, LLC,
 
as Buyer
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
PAGE
 
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
 
1.1
Agreement To Purchase and Sell.
2
1.2
Timing of Purchases
3
1.3
Consideration for Purchases
3
1.4
Purchase and Sale Termination Date
3
1.5
Intention of the Parties
3

ARTICLE II
CALCULATION OF PURCHASE PRICE
 
2.1
Calculation of Purchase Price
4

ARTICLE III
PAYMENT OF PURCHASE PRICE
 
3.1
Contribution of Receivables and Initial Purchase Price Payment
5
3.2
Subsequent Purchase Price Payments.
5
3.3
Settlement as to Specific Receivables and Dilution
6
3.4
Reconveyance of Receivables
7
3.5
Letters of Credit
7

ARTICLE IV
CONDITIONS OF PURCHASES
 
4.1
Conditions Precedent to Initial Purchase
9
4.2
Certification as to Representations and Warranties
10

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
 

 
5.1
Organization and Good Standing
11
 
5.2
Due Qualification
11
 
5.3
Power and Authority; Due Authorization
11
 
5.4
Valid Sale; Binding Obligations
11
 
5.5
No Violation
12
 
5.6
Proceedings
12
 
5.7
Bulk Sales Acts
12
 

--------------------------------------------------------------------------------

5.8
 

--------------------------------------------------------------------------------

Government Approvals.
 

--------------------------------------------------------------------------------

12
5.9
Financial Condition
12
5.10
Licenses and Labor Controversies
13
5.11
Margin Regulations
13
5.12
Quality of Title
13
5.13
Accuracy of Information
13
5.14
Offices
14
5.15
Trade Names
14
5.16
Taxes
14
5.17
Compliance With Applicable Laws
14
5.18
Reliance on Separate Legal Identity
15
5.19
Investment Company
15
5.20
Security Interest
15
5.21
Consideration
15
5.22
Valid Contracts
16
5.23
Ordinary Course of Business
16

ARTICLE VI
COVENANTS OF THE ORIGINATORS
 
6.1
Affirmative Covenants
16
6.2
Reporting Requirements
18
6.3
Negative Covenants
19
6.4
Substantive Consolidation
20

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE RECEIVABLES
 
7.1
Rights of the Buyer.
22
7.2
Responsibilities of the Originators
22
7.3
Further Action Evidencing Purchases
23
7.4
Application of Collections.
23

 
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
 
-ii-

--------------------------------------------------------------------------------


8.1
Purchase and Sale Termination Events
24
8.2
Remedies
24

ARTICLE IX
INDEMNIFICATION
 
9.1
Indemnities by the Originators
25

ARTICLE X
MISCELLANEOUS
 
10.1
Amendments, Etc
26
10.2
Notices, Etc
27
10.3
No Waiver, Cumulative Remedies
27
10.4
Binding Effect; Assignability
27
10.5
Governing Law
28
10.6
Costs, Expenses and Taxes
28
10.7
Submission to Jurisdiction
28
10.8
Waiver of Jury Trial
29
10.9
Captions and Cross-References; Incorporation by Reference
29
10.10
Execution in Counterparts
29
10.11
Acknowledgment and Agreement.
29
10.12
No Proceeding
30
10.13
Limited Recourse
30

ARTICLE XI
JOINDER OF ADDITIONAL ORIGINATORS
 
11.1
Addition of New Originators
30

EXHIBIT A - Form of Purchase Report
EXHIBIT B - Form of Company Note
EXHIBIT C - Form of Originator Assignment Certificate
EXHIBIT D - Office Locations
EXHIBIT E -  Trade Names
EXHIBIT F -  Form of Joinder Agreement
 
 
-iii-


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of October 3,
2007, is among the various entities from time to time party hereto, each as an
originator (each, an “Originator” and collectively, the “Originators”),
Strategic Energy, L.L.C., (“Strategic Energy”), as servicer under the
Receivables Purchase Agreement described below (in such capacity, the
“Servicer”), and Strategic Receivables, LLC, a Delaware limited liability
company, as buyer (the “Buyer”).
 
Definitions
 
Unless otherwise indicated, certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement of even date herewith (as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”) among the Buyer, as Seller, the Servicer, the
Conduit Purchasers party thereto, the Purchaser Agents party thereto, the
financial institutions from time to time party thereto, as LC Participants and
PNC Bank, National Association, as Administrator and as LC Bank.  All references
herein to months are to calendar months unless otherwise expressly indicated.
 
Background
 
(a)           The Buyer is a special purpose limited liability company, all of
the outstanding membership interests of which are owned by Strategic Energy.
 
(b)           The Originators generate Receivables in the ordinary course of
their businesses.
 
(c)           The Originators, in order to finance their business, wish to sell
Receivables and the Related Rights to the Buyer, and the Buyer is willing, on
the terms and subject to the conditions set forth herein, to purchase
Receivables and the Related Rights from the Originators.
 
(d)           The Originators and the Buyer intend this transaction to be a true
sale of Receivables and the Related Rights by the Originators to the Buyer,
providing the Buyer with the full benefits of ownership of the Receivables and
the Related Rights, and the Originators and the Buyer do not intend the
transactions hereunder to be, or for any purpose to be, characterized as a loan
from the Buyer to the Originators.
 
(e)           The Buyer intends to transfer the Purchased Interest in the
Receivables to the Purchasers, pursuant to the Receivables Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
 
 
- 1 -

--------------------------------------------------------------------------------


ARTICLE I

 
AGREEMENT TO PURCHASE AND SELL
 
1.1           Agreement To Purchase and Sell. 
 
On the terms and subject to the conditions set forth in this Agreement
(including Article IV), each Originator, jointly and severally, agrees to sell
to the Buyer, and the Buyer agrees to purchase from each such Originator, from
time to time on or after the Closing Date, but before the Purchase and Sale
Termination Date, all of each such Originator’s right, title and interest in and
to:
 
(a)           each Receivable of such Originator that existed and was owing to
such Originator at the closing of such Originator’s business on September 30,
2007 (the “Cut-off Date”) (other than Receivables contributed pursuant to
Section 3.1 (the “Contributed Receivables”);
 
(b)           each Receivable created by such Originator from and including the
Cut-off Date to and including the Purchase and Sale Termination Date;
 
(c)           all rights to, but not the obligations under, all Related
Security;
 
(d)           all monies due or to become due with respect to any of the
foregoing;
 
(e)           all books and records of such Originator related to any of the
foregoing, and all rights, remedies, powers, privileges, title and interest of
such Originator in each lock-box and related lock-box address and account
(including, without limitation, all related Lock-Box Accounts) to which
Collections are sent, all amounts on deposit therein, all certificates and
instruments, if any, from time to time evidencing such accounts and amounts on
deposit therein, and all related agreements between such Originator and each
related account bank and Lock-Box Bank; and
 
(f)           all collections and other products and proceeds (as defined in the
applicable UCC) of any of the foregoing  that are or were received by such
Originator on or after the Cut-off Date, including, without limitation, all
funds which either are received by such Originator, the Buyer or the Servicer
from or on behalf of the Obligors in payment of any amounts owed (including,
without limitation, invoice price, finance charges, interest and all other
charges) in respect of Receivables, or are applied to such amounts owed by the
Obligors (including, without limitation, insurance payments that such
Originator, the Buyer or the Servicer applies in the ordinary course of its
business to amounts owed in respect of any Receivable and net proceeds of sale
or other disposition of repossessed goods or other collateral or property of the
Obligors in respect of Receivables or any other Persons directly or indirectly
liable for payment of such Receivables) ((a) through (f), collectively, the
“Collateral”).
 
All purchases and contributions hereunder are absolute and irrevocable and shall
be made without recourse, but shall be made pursuant to, and in reliance upon,
the representations,
 
 
- 2 -

--------------------------------------------------------------------------------


warranties and covenants of the Originators set forth in this Agreement and each
other Transaction Document.  No obligation or liability to any Obligor on any
Receivable is intended to be assumed by the Buyer hereunder, and any such
assumption is expressly disclaimed.  The Buyer’s foregoing commitment to
purchase Receivables and the proceeds and rights described in clauses (c)
through (f) (collectively, the “Related Rights”) is herein called the “Purchase
Facility.”
 
1.2           Timing of Purchases.
 
(a)           Closing Date Purchases.  Each Originator’s entire right, title and
interest in (i) each Receivable that existed and was owing to such Originator at
the Cut-off Date (other than Contributed Receivables), (ii) all Receivables
created by such Originator from and including the Cut-off Date, to and including
the Closing Date (other than Contributed Receivables) and (iii) all Related
Rights automatically shall be deemed to have been sold to the Buyer on the
Closing Date.
 
(b)           Regular Purchases.  After the Closing Date, until the Purchase and
Sale Termination Date, each Receivable (and the Related Rights) created by each
Originator shall be, and shall be deemed to have been sold to the Buyer
immediately (and without further action) upon the creation of such Receivable.
 
1.3           Consideration for Purchases.
 
On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to make Purchase Price payments to each Originator and to reflect
all contributions in accordance with Article III.
 
1.4           Purchase and Sale Termination Date.
 
The “Purchase and Sale Termination Date” shall be the earlier to occur of
(a) the date of the termination of this Agreement pursuant to Section 8.2 and
(b) the Payment Date immediately following the day on which Originators shall
have given notice to the Buyer at or prior to 10:00 a.m. (New York City time)
that the Originators desire to terminate this Agreement.
 
1.5           Intention of the Parties.
 
It is the express intent of the parties hereto that the transfers of the
Receivables and Related Rights by each Originator to the Buyer, as contemplated
by this Agreement be, and be treated as, sales or contributions, as applicable,
and not as loans secured by the Receivables and Related Rights.  If, however,
notwithstanding the intent of the parties, such transactions are deemed to be
loans, each Originator hereby grants to the Buyer a first priority security
interest in all of such Originator’s right, title and interest in and to (i) the
Receivables and the Related Rights now existing and hereafter created by such
Originator, (ii) all monies due or to become due and all amounts received with
respect thereto, (iii)  all books and records of such Originator related to any
of the foregoing, and all rights, remedies, powers, privileges, title and
interest of such Originator in each lock-box and related lock-box address and
account (including, without limitation, all related Lock-Box Accounts) to which
Collections are sent, all amounts on deposit
 
 
- 3 -

--------------------------------------------------------------------------------


therein, all certificates and instruments, if any, from time to time evidencing
such accounts and amounts on deposit therein, and all related agreements between
such Originator and each related account bank and Lock-Box Bank and (iv) all
proceeds and products of any of the foregoing, to secure all of such
Originator’s obligations hereunder.
 
 
ARTICLE II
 
CALCULATION OF PURCHASE PRICE
 
2.1           Calculation of Purchase Price.
 
On the Closing Date and on each Monthly Settlement Date, the Servicer shall
deliver to the Buyer and the Originators a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) with
respect to the matters set forth therein and the Buyer’s purchases of
Receivables from the Originators:
 
(a)           that are to be made on the Closing Date (in the case of the
Purchase Report to be delivered on the Closing Date), or
 
(b)           that were made during the period commencing on the Monthly
Settlement Date immediately preceding such Monthly Settlement Date to (but not
including) such Monthly Settlement Date (in the case of each subsequent Purchase
Report).
 
The “Purchase Price” (to be paid to the Originators in accordance with the terms
of Article III) for the Receivables and the Related Rights that are purchased
hereunder from the Originators shall be determined in accordance with the
following formula:
 
PP           =           OB x FMVD
 
where:
 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.

 
 
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.

 
FMVD
=
Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one divided by (b) the sum of
(i) one, plus (ii) the product of (A) the Prime Rate on such Payment Date plus
.25% and (B) a fraction, the numerator of which is the Days’ Sales Outstanding
(calculated as of the last day of the Settlement Period next preceding such
Payment Date) and the denominator of which is 365.

 
 
- 4 -

--------------------------------------------------------------------------------



 
“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

 
“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” Section of The Wall Street Journal or, if such rate ceases to
be published in The Wall Street Journal, such other publication as determined by
the Administrator in its sole discretion.
 
 
ARTICLE III
 
PAYMENT OF PURCHASE PRICE
 
3.1           Contribution of Receivables and Initial Purchase Price Payment.
 
(a)           On the Closing Date, the Originator Strategic Energy shall, and
hereby does, contribute to the capital of the Buyer either cash or Receivables
and Related Rights with respect thereto consisting of each Receivable of the
Originator Strategic Energy that existed and was owing to it on the Closing Date
beginning with the oldest of such Receivables and continuing chronologically
thereafter such that the aggregate Outstanding Balance of all such Contributed
Receivables and such cash shall be at least equal to $10,000,000.  The Buyer
shall reflect a capital contribution on its books and records from Strategic
Energy, as Originator, contributing such Receivables or cash.  The value of any
such capital contribution consisting of Receivables and Related Rights shall be
calculated using the formula set forth in the Purchase Price.
 
(b)           On the terms and subject to the conditions set forth in this
Agreement, the Buyer agrees to pay to each Originator the Purchase Price for the
purchase to be made from such Originator on the Closing Date partially in cash
(in an amount to be agreed between the Buyer and such Originator and set forth
in the initial Purchase Report) and partially by issuing a promissory note in
the form of Exhibit B to such Originator with an initial principal balance equal
to the remaining Purchase Price (each promissory note, as it may be amended,
supplemented, indorsed or otherwise modified from time to time, together with
all promissory notes issued from time to time in substitution therefor or
renewal thereof in accordance with the Transaction Documents, herein called a
“Company Note”) or by causing the LC Bank to issue one or more Letters of Credit
pursuant to the terms of this Article III and the Receivables Purchase
Agreement, as more fully described below.
 
3.2           Subsequent Purchase Price Payments.
 
On each Payment Date subsequent to the Closing Date, on the terms and subject to
the conditions set forth in this Agreement, the Buyer shall pay to each
Originator the Purchase Price for the Receivables generated by such Originator
on such Payment Date:
 
(a)           First, the Purchase Price shall be paid in cash to the extent the
Buyer has cash available therefor and/or if requested by such Originator, in
consideration for causing the LC Bank to issue one or more Letters of Credit on
the terms and subject to the conditions of this Article III and the Receivables
Purchase Agreement; and
 
 
- 5 -

--------------------------------------------------------------------------------


(b)           Second, to the extent any portion of the Purchase Price remains
unpaid, the principal amount outstanding under the Company Note issued to such
Originator shall be increased by an amount equal to such remaining Purchase
Price.
 
The Servicer shall make all appropriate record keeping entries with respect to
the Company Note or otherwise to reflect the foregoing payments and reductions,
and the Servicer’s books and records shall constitute rebuttable presumptive
evidence of the principal amount of, and accrued interest on, the Company Note
at any time.  Furthermore, the Servicer shall hold each Company Note for the
benefit of the relevant Originator.  Each Originator hereby irrevocably
authorizes the Servicer to mark the Company Note “CANCELLED” and to return such
Company Note to the Buyer upon the final payment thereof after the occurrence of
the Purchase and Sale Termination Date.
 
In the event that such Originator requests that any purchases be paid for by
issuance of a Letter of Credit, such Originator shall on a timely basis provide
the Buyer with such information as is necessary for the Buyer to obtain such
Letter of Credit from the LC Bank. Such Originator shall have no reimbursement
or recourse obligations in respect of any Letter of Credit.
 
3.3           Settlement as to Specific Receivables and Dilution.
 
(a)           If, on the day of purchase or contribution of any Receivable from
any Originator hereunder, any of the representations or warranties set forth in
Sections 5.4 and 5.12 are not true with respect to such Receivable or as a
result of any action or inaction of such Originator, on any day, any of such
representations or warranties set forth in Sections 5.4 and 5.12 is no longer
true with respect to such a Receivable, then the Purchase Price (or in the case
of a Contributed Receivable, the Outstanding Balance of such Receivable (the
“Contributed Value”)), with respect to such Receivable shall be reduced by an
amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in subsection (c) below; provided, that
if the Buyer thereafter receives payment on account of Collections due with
respect to such Receivable, the Buyer shall promptly deliver such funds to such
Originator on the next Monthly Settlement Date.
 
(b)           If, on any day, the Outstanding Balance of any Receivable
purchased or contributed hereunder is reduced or adjusted as a result of any
defective, rejected, returned goods or services, or any discount or other
adjustment made by any Originator, the Buyer or the Servicer or any setoff or
dispute between any Originator or the Servicer and an Obligor as indicated on
the books of the Buyer (or, for periods prior to the Closing Date, the books of
any Originator), then the Purchase Price or Contributed Value, as the case may
be, with respect to such Receivable shall be reduced by the amount of such net
reduction and shall be accounted to such Originator as provided in
subsection (c) below.
 
(c)           Any reduction in the Purchase Price (or Contributed Value) of any
Receivable pursuant to subsection (a) or (b) above shall be applied on the next
Monthly Settlement Date as a credit for the account of the Buyer against the
Purchase Price of Receivables subsequently purchased by the Buyer from any
Originator hereunder;
 
 
 
- 6 -

--------------------------------------------------------------------------------


provided, however, if there have been no purchases of Receivables from such
Originator (or insufficiently large purchases of Receivables) to create a
Purchase Price sufficient to so apply such credit against, the amount of such
credit
 
(i)           shall be paid in cash to the Buyer by such Originator by
depositing in immediately available funds into the relevant Lock-Box Account for
application by the Servicer to the same extent as if Collections of the
applicable Receivable in such amount had actually been received on such date, or
 
(ii)           shall be deemed to be a payment under, and shall be deducted from
the principal amount outstanding under, the Company Note payable to such
Originator;
 
provided, further, that at any time (y) when a Termination Event or Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be immediately paid by such Originator to the Buyer by deposit in
immediately available funds into the relevant Lock-Box Account for application
by the Servicer to the same extent as if Collections of the applicable
Receivable in such amount had actually been received on such date.
 
(d)           Each Purchase Report (other than the Purchase Report delivered on
the Closing Date) shall include, in respect of the Receivables previously
generated by each Originator (including Contributed Receivables), a calculation
of the aggregate reductions described in subsection (a) or (b) relating to such
Receivables since the last Purchase Report delivered hereunder, as indicated on
the books of the Buyer (or, for such period prior to the Closing Date, the books
of such Originator).
 
3.4           Reconveyance of Receivables.
 
In the event that any Originator has paid to the Buyer the full Outstanding
Balance of any Receivable pursuant to Section 3.3, the Buyer shall reconvey such
Receivable to such Originator, without representation or warranty, but free and
clear of all liens, security interests, charges, and encumbrances created by the
Buyer.
 
3.5           Letters of Credit.
 
(a)           Upon the request of the Servicer (acting as agent for each
Originator as described in subsection (b) below) and in accordance with Section
3.2, and on the terms and subject to the conditions for issuing Letters of
Credit under the Receivables Purchase Agreement (including any limitations
therein on the amount of any such issuance), the Buyer agrees to cause the LC
Bank to issue, on the Payment Dates specified by the Servicer (on behalf of such
Originator), Letters of Credit on behalf of the Buyer (and, if applicable, on
behalf of, or for the account of, any Originator in favor of such beneficiaries
as such Originator may elect).  The aggregate stated amount of the Letters of
Credit being issued on any Payment Date on behalf of such Originator shall
constitute a credit against the aggregate Purchase Price payable by the Buyer to
such Originator on such Payment Date pursuant to Section 3.2.  To the extent
that the aggregate stated
 

- 7 -

--------------------------------------------------------------------------------


amount of the Letters of Credit being issued on any Payment Date exceeds the
aggregate Purchase Price payable by the Buyer on such Payment Date, such excess
shall be deemed to be a reduction in the outstanding principal balance of (and,
to the extent necessary, the accrued but unpaid interest on) the Company Note
payable to such Originator.  The aggregate stated amount of Letters of Credit to
be issued on any Payment Date shall not exceed the sum of the aggregate Purchase
Price payable on such Payment Date to such Originator plus the aggregate
outstanding principal balance of and accrued but unpaid interest on the Company
Note payable to such Originator on such Payment Date.  In the event that any
such Letter of Credit issued (i) expires or is cancelled or otherwise terminated
with all or any portion of its stated amount undrawn, (ii) has its stated amount
decreased (for a reason other than a drawing having been made thereunder) or
(iii) the Buyer’s Reimbursement Obligation in respect thereof is reduced for any
reason other than by virtue of a payment made in respect of a drawing
thereunder, then an amount equal to such undrawn amount or such reduction, as
the case may be, shall either be paid in cash to such Originator(s) on the next
Payment Date or, if the Buyer does not then have cash available therefor, shall
be deemed to be added to the outstanding principal amount of the Company Note
issued to such Originator.  Under no circumstances shall any Originator have any
reimbursement or recourse obligations in respect of any Letter of Credit.
 
(b)           Each Originator appoints the Servicer as its agent (on which
appointment the Buyer, the Administrator, Purchaser Agents, the LC Participants,
the LC Bank and the Conduit Purchasers may rely until such Originator provides
contrary written notice to all of such Persons) to act on such Originator’s
behalf to take all actions and to make all decisions in respect of the issuance,
amendment and administration of the Letters of Credit, including, without
limitation, requests for the issuance and extension of Letters of Credit and the
allocation of the stated amounts of Letters of Credit against Purchase Price
owed to particular Originators and against Company Notes issued to particular
Originators.  In the event that the Servicer requests a Letter of Credit
hereunder, the Servicer shall on a timely basis provide the Buyer with such
information as is necessary for the Buyer to obtain such Letter of Credit from
the LC Bank, and shall notify the relevant Originators, the Buyer and the
Administrator of the allocations described in the preceding sentence.  Such
allocations shall be binding on the Buyer and each Originator.
 
(c)           Each Originator agrees to be bound by the terms of each Letter of
Credit Application referenced in the Receivables Purchase Agreement and by the
LC Bank’s interpretations of any Letter of Credit issued for the Buyer and by
the LC Bank’s written regulations and customary practices relating to letters of
credit.

 
- 8 -

--------------------------------------------------------------------------------


ARTICLE IV


CONDITIONS OF PURCHASES


4.1           Conditions Precedent to Initial Purchase.
 
The initial purchase hereunder is subject to the condition precedent that the
Buyer shall have received, on or before the Closing Date, the following, each
(unless otherwise indicated) dated the Closing Date, and each in form and
substance satisfactory to the Buyer:
 
(a)           An Originator Assignment Certificate in the form of Exhibit C from
each Originator, duly completed, executed and delivered by each such Originator;
 
(b)           A copy of the resolutions of the Board of Directors or members or
managers, as the case may be, of each Originator approving the Transaction
Documents to be delivered by it and the transactions contemplated hereby and
thereby, certified by the Secretary or Assistant Secretary of each such
Originator;
 
(c)           Good standing certificates for each Originator issued as of a
recent date acceptable to the Servicer by the Secretary of State (or similar
official) of the jurisdiction of each such Originator’s organization and the
jurisdiction where each such Originator’s chief executive office is located;
 
(d)            A certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign the Transaction Documents to be delivered by it
(on which certificate the Servicer and the Buyer may conclusively rely until
such time as the Servicer shall receive from such Person a revised certificate
meeting the requirements of this subsection (d));
 
(e)           The certificate of incorporation or certificate of formation or
other organizational document of each Originator (including all amendments and
modifications thereto), duly certified by the Secretary of State of the
jurisdiction of such Originator’s incorporation or organization as of a recent
date acceptable to the Administrator and the by-laws or limited liability
company agreement (including all amendments and modifications thereto), as
applicable, of such Originator, in each case duly certified by the Secretary or
an Assistant Secretary of such Originator;
 
(f)           (i) Proper financing statements (Form UCC-1) naming each
Originator as the debtor/seller and the Buyer as the secured party/purchaser,
and (ii) the proper financing statement amendments (Form UCC-3) which name the
Administrator as the assignee of the Buyer, as may be necessary or, in the
Servicer’s or the Administrator’s opinion, desirable, under the UCC of all
appropriate jurisdictions to perfect the Buyer’s ownership interest in all
Receivables and such other rights, accounts, instruments and moneys (including,
without limitation, the Related Rights) in which an ownership or security
interest may be assigned to it hereunder;
 
 - 9 -

--------------------------------------------------------------------------------

 
(g)           A written search report from a Person satisfactory to the
Administrator listing all effective financing statements that name each
Originator as debtor or seller and that are filed in all jurisdictions in which
filings could be effectively made, together with copies of such financing
statements (none of which, except for those (i) described in the foregoing
subsection (f), or (ii) as to which proper financing statements (Form UCC-3),
duly executed and suitable for filing under the UCC of all jurisdictions that
the Administrator may deem necessary or desirable to release all security
interests and other rights of any Person in the Receivables or Related Rights
granted by such Originator to such Person have been received by the
Administrator, shall cover any Receivable or any Related Rights which are to be
sold or contributed to the Buyer hereunder), and tax and judgment lien search
reports (including, without limitation, ERISA lien searches) from a Person
satisfactory to the Administrator showing no evidence of any such liens filed
against such Originator;
 
(h)           Favorable opinions of Sidley Austin LLP and Babst, Calland,
Clements, Zomnir PC, counsel to the Originators, each in form and substance
satisfactory to the Administrator;
 
(i)           A Company Note in favor of each Originator, duly executed by the
Buyer; and
 
(j)           A certificate from a Responsible Officer of each Originator to the
effect that the Servicer and such Originator have placed on the most recent, and
have taken all steps reasonably necessary to ensure that there shall be placed
on each subsequent, data processing report that it generates which are of the
type that a proposed purchaser or lender would use to evaluate the Receivables,
the following legend (or the substantive equivalent thereof): “THE RECEIVABLES
DESCRIBED HEREIN HAVE BEEN SOLD TO STRATEGIC RECEIVABLES, LLC PURSUANT TO A
PURCHASE AND SALE AGREEMENT, DATED AS OF OCTOBER 3, 2007, AS AMENDED, AMONG THE
ORIGINATORS (AS DEFINED THEREIN) AND STRATEGIC RECEIVABLES, LLC; AND AN
UNDIVIDED, FRACTIONAL OWNERSHIP INTEREST IN THE RECEIVABLES DESCRIBED HEREIN HAS
BEEN SOLD TO CERTAIN PURCHASERS PURSUANT TO A RECEIVABLES PURCHASE AGREEMENT,
DATED AS OF OCTOBER 3, 2007, AS AMENDED, AMONG STRATEGIC ENERGY, L.L.C., AS THE
SERVICER, STRATEGIC RECEIVABLES, LLC, AS THE SELLER, THE CONDUIT PURCHASERS
PARTY THERETO, THE PURCHASER AGENTS PARTY THERETO, THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTIES THERETO, AS LC PARTICIPANTS AND PNC BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATOR AND AS LC BANK.”
 
4.2           Certification as to Representations and Warranties.
 
Each Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V are true and correct
on and as of such day, with the same effect as though made on and as of such
day.
 

- 10 -

--------------------------------------------------------------------------------


ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
 
In order to induce the Buyer to enter into this Agreement and to make purchases
and accept contributions hereunder, each Originator hereby jointly and severally
makes, the representations and warranties set forth in this Article V.
 
5.1           Organization and Good Standing.
 
Such Originator has been duly organized and is validly existing as a corporation
or limited liability company, as the case may be, in good standing under the
laws of the state of its organization, with power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted.
 
5.2           Due Qualification.
 
Such Originator is duly licensed and in good standing in the jurisdiction where
its chief executive office is located and is qualified to do business as a
foreign corporation or limited liability company, as the case may be, in good
standing in all other jurisdictions in which the failure to be so licensed or
qualified could reasonably be expected to have a Material Adverse Effect.
 
5.3           Power and Authority; Due Authorization.
 
Such Originator has (a) all necessary power, authority and legal right (i) to
execute and deliver, and perform its obligations under, each Transaction
Document (and Joinder Agreement (as defined below), as applicable) to which it
is a party and (ii) to generate, own, sell, contribute and assign Receivables on
the terms and subject to the conditions herein and in the other Transaction
Documents, as applicable, provided; and (b) duly authorized such execution and
delivery and such sale, contribution and assignment and the performance of such
obligations by all necessary action.
 
5.4           Valid Sale; Binding Obligations.
 
Each sale or contribution, as the case may be, made by such Originator pursuant
to this Agreement shall constitute a valid sale or contribution, as the case may
be, transfer, and assignment of Receivables to the Buyer, enforceable against
creditors of, and purchasers from, such Originator; and this Agreement (and a
Joinder Agreement, if applicable) constitutes, and each other Transaction
Document to be signed by such Originator, when duly executed and delivered, will
constitute, a legal, valid, and binding obligation of such Originator,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
 
 
- 11 -

--------------------------------------------------------------------------------


5.5           No Violation.
 
The consummation of the transactions contemplated by this Agreement (and a
Joinder Agreement, if applicable) and the other Transaction Documents and the
fulfillment of the terms hereof or thereof, will not (a) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time) a default under (i) any of such Originator’s
certificate of incorporation or articles of incorporation, certificate of
formation,  by-laws, limited liability company agreement or any other
organizational document of such Originator or (ii) any indenture, loan
agreement, mortgage, deed of trust, or other material agreement or material
instrument to which it is a party or by which it is bound, (b) result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, loan agreement, mortgage, deed of trust, or
other agreement or instrument, other than the Transaction Documents, or
(c) violate any law or any order, rule or regulation applicable to it of any
court or of any state or foreign regulatory body, administrative agency, or
other governmental instrumentality having jurisdiction over it or any of its
properties.
 
5.6           Proceedings.
 
There is no action, suit, proceeding or investigation pending before any court,
regulatory body, arbitrator, administrative agency, or other tribunal or
governmental instrumentality (a) asserting the invalidity of this Agreement (and
a Joinder Agreement, if applicable) or any other Transaction Document,
(b) seeking to prevent (i) the issuance of the related Originator Assignment
Certificate or the consummation of any of the transactions contemplated by this
Agreement (and a Joinder Agreement, if applicable) or any other Transaction
Document or (ii) such Originator from transferring any Receivable or Related
Rights to the Buyer hereunder or (c) seeking any determination or ruling that
could be reasonably expected to have a Material Adverse Effect.
 
5.7           Bulk Sales Acts.
 
No transaction contemplated hereby requires compliance with, or will be subject
to avoidance under, any bulk sales act or similar law.
 
5.8           Government Approvals.
 
Except for the filing of the UCC financing statements referred to in Article IV,
all of which, at the time required in Article IV, shall have been duly made and
are in full force and effect, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for such Originator’s due execution, delivery and performance of
this Agreement (and a Joinder Agreement, if applicable) or any other Transaction
Document  to which it is a party.
 
5.9           Financial Condition.
 
(a)           Material Adverse Effect.  Since June 30, 2007, no event has
occurred that has had, or is reasonably likely to have, a Material Adverse
Effect.
 
 
- 12 -


--------------------------------------------------------------------------------


(b)           Solvent.  On the date hereof, and on the date of each purchase
hereunder (both before and after giving effect to such purchase) such Originator
shall be Solvent.
 
5.10           Licenses and Labor Controversies.
 
(a)           No Originator has failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, which violation or failure to
obtain would be reasonably likely to have a Material Adverse Effect.
 
(b)           There are no labor controversies pending or overtly threatened
against such Originator that have or are reasonably likely to have a Material
Adverse Effect.
 
5.11           Margin Regulations.
 
No use of any funds acquired by any Originator under this Agreement will
conflict with or contravene any of Regulations T, U and X promulgated by the
Federal Reserve Board from time to time.
 
5.12           Quality of Title.
 
(a)           Each Receivable of such Originator (together with the Related
Rights with respect to such Receivable) which is to be sold to the Buyer
hereunder is owned by such Originator, free and clear of any Adverse Claim,
except as provided herein and in the Receivables Purchase Agreement.  Whenever
the Buyer makes a purchase or accepts a contribution hereunder, it shall have
acquired and shall continue to have maintained a valid and perfected ownership
interest (free and clear of any Adverse Claim) in all Receivables generated by
such Originator and all Collections related thereto, and in such Originator’s
entire right, title and interest in and to the Related Rights with respect
thereto.
 
(b)           No effective financing statement or other instrument similar in
effect covering any Receivable or any Related Rights is on file in any recording
office except such as may be filed in favor of the Buyer or the Administrator,
as the case may be, in accordance with this Agreement, or in favor of the
Administrator, in accordance with the Receivables Purchase Agreement.
 
(c)           Unless otherwise identified to the Buyer on the date of the
purchase or contribution hereunder, each Receivable of such Originator purchased
by or contributed to the Buyer hereunder is on the date of purchase or
contribution, an Eligible Receivable.
 
5.13           Accuracy of Information.
 
All factual written information heretofore or contemporaneously furnished (and
prepared) by such Originator to the Buyer, the Administrator, any Purchaser
Agent or any Purchaser for purposes of or in connection with this Agreement (and
a Joinder Agreement, if applicable), any other Transaction Document or any
transaction contemplated hereby or thereby
 
 
- 13 -

--------------------------------------------------------------------------------


is, and all other such factual written information hereafter furnished  (and
prepared) by such Originator to the Buyer, the Administrator, any Purchaser
Agent or any Purchaser pursuant to or in connection with this Agreement (and a
Joinder Agreement, if applicable) or any Transaction Document will be, taken as
a whole, true and accurate in every material respect on the date as of which
such information is dated or certified.
 
5.14           Offices.
 
Such Originator’s principal place of business, chief executive office and
jurisdiction of organization is located at the address specified in Exhibit D
(or at such other locations, notified to the Servicer and the Administrator in
accordance with Section 6. l(f), in jurisdictions where all action required by
Section 7.3 has been taken and completed), and the offices where such Originator
keeps all its books, records and documents evidencing its Receivables, the
related Contracts, the Related Rights and all other agreements related to such
Receivables are located at the addresses specified in Exhibit D (or at such
other locations, notified to the Servicer and the Administrator in accordance
with Section 6. l(f)), in jurisdictions where all action required by Section 7.3
has been taken and completed).
 
5.15           Trade Names.
 
Such Originator does not use any trade name other than its actual organizational
name and the trade names set forth in Exhibit E (or such other trade names,
notified to the Servicer and the Administrator in accordance with Section 6.
l(f)).  From and after the date that fell five (5) years before the date hereof,
except as set forth in Exhibit E (or such other trade names, notified to the
Servicer and the Administrator in accordance with Section 6.l(f), such
Originator has not been known by any legal name other than its organizational
name as of the date hereof, nor has any Originator been the subject of any
merger or other organizational reorganization.
 
5.16           Taxes.
 
Such Originator has filed all tax returns and reports required by law to have
been filed by it and has paid all taxes and governmental charges thereby shown
to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with generally accepted accounting principles,
consistently applied, shall have been set aside on its books.
 
5.17           Compliance With Applicable Laws.
 
Such Originator is in compliance with the requirements of all applicable laws,
rules, regulations and orders of all governmental authorities, a breach of any
of which, individually or in the aggregate, would be reasonably likely to have a
Material Adverse Effect.
 
 
- 14 -

--------------------------------------------------------------------------------


5.18           Reliance on Separate Legal Identity.
 
Such Originator acknowledges that the Purchasers and the Administrator are
entering into the Receivables Purchase Agreement in reliance upon the Buyer’s
identity as a legal entity separate from each such Originator.
 
5.19           Investment Company.
 
Such Originator is neither an “investment company,” nor a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
5.20           Security Interest.
 
As more fully set forth in Section 1.5, it is the express intent of the parties
that the transfers of the Receivables and Related Rights by the Originators be
treated as sales or contributions, and not as loans secured by the Collateral,
but that if, notwithstanding the intent of the parties, such transfers are
deemed to be loans, a security interest be granted in such assets. This
Agreement accordingly hereby creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral in favor of the Buyer,
which security interest is prior to all other Adverse Claims, and is enforceable
as such against creditors of and purchasers from the Originators.  The
Collateral constitutes “accounts”, “general intangibles” or “tangible chattel
paper” within the meaning of the applicable UCC and constitutes other assets
described in Section 1.1 which do not fall within such quoted terms.  The
Originators own and have good and marketable title to the Collateral free and
clear of any Adverse Claim.  The Originators have caused or will have caused,
within ten (10) days, the filing of all appropriate UCC financing statements in
the proper filing offices in the appropriate jurisdictions under applicable law,
rules and regulations in order to perfect the security interest in the
Collateral granted to the Buyer hereunder.  Other than the transfer made and the
security interest granted to the Buyer pursuant to this Agreement, the
Originators have not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral.  The Originators have not authorized
the filing of and the Originators are not aware of any UCC financing statements
against them that included a description of collateral covering the Collateral
other than any UCC financing statement relating to the transfer made or the
security interest granted to the Buyer hereunder or that has been
terminated.  No Responsible Officer of any of the Originators is aware of any
judgment or tax lien filings against any of the Originators.
 
5.21           Consideration.
 
With respect to each Receivable contributed to the Buyer hereunder: (i) the
Buyer has given reasonably equivalent value to the applicable Originator in
consideration, (ii) such contribution was not made for or on account of an
antecedent debt, and (iii) such contribution is not voidable under any section
of the Bankruptcy Code.
 
 
- 15 -

--------------------------------------------------------------------------------


5.22           Valid Contracts.
 
Each Contract with respect to each Receivable contributed or sold hereunder is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
5.23           Ordinary Course of Business.
 
Each remittance of Collections by or on behalf of each Originator or pursuant to
the Transaction Documents and any related accounts of amounts owing hereunder
will have been (i) in payment of a debt incurred by such Originator in the
ordinary course of business or financial affairs of such Originator and (ii)
made in the ordinary course of business or financial affairs of such Originator.
 
 
ARTICLE VI
 
COVENANTS OF THE ORIGINATORS
 
6.1           Affirmative Covenants.
 
From the date hereof until the first day following the Purchase and Sale
Termination Date, each Originator, jointly and severally agrees as follows,
unless the Administrator and the Buyer shall otherwise consent in writing, that
it will:
 
(a)           Compliance With Laws, Etc.  Comply in all material respects with
all applicable laws, rules, regulations and orders with respect to the
Receivables generated by it and the Contracts and other agreements related
thereto except where the failure to so comply would not materially and adversely
affect the collectibility of such Receivables or the rights of the Buyer
hereunder.
 
(b)           Preservation of Organizational Existence.  Preserve and maintain
its existence as a corporation or limited liability company, as the case may be,
and all rights, franchises and privileges in the jurisdiction of its formation,
and qualify and remain qualified in good standing as a foreign corporation or
limited liability company, as the case may be, in each jurisdiction where the
failure to preserve and maintain such existence, rights, franchises, privileges
and qualification would be reasonably likely to have a Material Adverse Effect,
except for mergers, consolidations, sales and other dispositions  permitted by
Section 6.3(e).
 
(c)           Receivables Reviews.  (i) At any time and from time to time during
regular business hours and upon reasonable notice, permit the Buyer or the
Administrator, or their respective agents, or representatives, (A) to examine
and make
 

- 16 -

--------------------------------------------------------------------------------


copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in possession or under the control
of any Originator relating to the Receivables, including, without limitation,
the related Contracts and purchase orders, Related Rights and other agreements
related thereto, and (B) to visit the offices and properties of any Originator
for the purpose of examining such materials described in clause (i)(A) above and
to discuss matters relating to Receivables or the performance hereunder with any
of the key officers or employees of any Originator having knowledge of such
matters; provided, that at any time when no Termination Event exists and is
continuing, the Buyer shall be required to reimburse the Administrator or its
respective agents, or representatives for only one (1) such examination and one
(1) such visit per year, and (ii) without limiting the foregoing clause (i)
above, annually or if a Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event exist then from time to time on request of
the Administrator, permit certified public accountants or other auditors
acceptable to the Originators and Administrator to conduct, at such Originator’s
expense, a review of such Originator’s books and records with respect to such
Receivables; provided, that at any time when no Termination Event exists and is
continuing, the Buyer shall be required to reimburse the Administrator for only
one (1) such review per year.
 
(d)           Keeping of Records and Books of Account.  Maintain and implement
administrative and operating procedures (including, without limitation, an
ability to re-create records evidencing Receivables it generates in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of such Receivables (including, without limitation, records adequate
to permit the daily identification of each new Receivable and all Collections of
and adjustments to each existing Receivable).
 
(e)           Performance and Compliance With Receivables and Contracts.  Timely
and fully perform and comply with all provisions, covenants, responsibilities
and other promises required to be observed by it under the Contracts and all
other agreements related to the Receivables contributed or purchased hereunder.
 
(f)           Location of Records, Offices; Trade Names.  Keep its principal
place of business, chief executive office and jurisdiction of organization, and
the offices where it keeps its records concerning or related to Receivables, at
the address(es) referred to in Exhibit D or, upon 30 days’ prior written notice
to the Buyer and the Administrator, at such other locations in jurisdictions
where all action required by Section 7.3 shall have been taken and completed,
and use no trade names other than its actual organizational name and the trade
names set forth in Exhibit E or such other trade names as it may have provided
to the Servicer and the Administrator upon 30 days’ prior written notice.
 
(g)           Credit and Collection Policies.  Comply in all material respects
with its Credit and Collection Policy in connection with the Receivables that it
generates and all Contracts and other agreements related thereto.
 
 
- 17 -

--------------------------------------------------------------------------------


(h)           Post Office Boxes.  On or prior to the date hereof, deliver to the
Servicer (on behalf of the Buyer) a certificate from an authorized officer of
the Originator to the effect that (i) the name of the renter of all post office
boxes into which Collections may from time to time be mailed has been changed to
the name of the Buyer (unless such post office boxes are in the name of the
relevant Lock-Box Banks) and (ii) all relevant postmasters have been notified
that each of the Servicer and, during the continuation of an Termination Event
or a Purchase and Sale Termination Event, the Administrator, are authorized to
collect mail delivered to such post office boxes (unless such post office boxes
are in the name of the relevant Lock-Box Banks).
 
(i)           Preservation of Security Interest.  Shall (and shall cause the
Servicer to) take any and all action as the Administrator may reasonably require
to preserve and maintain the perfection and priority of the security interest of
the Purchaser in the Collateral pursuant to this Agreement.
 
(j)           Transaction Documents.  Comply in all material respects with the
Transaction Documents to which it is a party.
 
(k)           Change Affecting UCC.  At least 30 days before any change in such
Originator’s name or any other change requiring the amendment of UCC financing
statements, provide to Buyer and the Servicer notice setting forth such changes
and the effective date thereof and, prior to the effectiveness of such change,
take all steps necessary to amend such financing statements to reflect such
change.
 
6.2           Reporting Requirements.
 
From the date hereof until the first day following the Purchase and Sale
Termination Date, each Originator will, unless the Servicer shall otherwise
consent in writing, furnish to the Buyer and the Administrator:
 
(a)           Purchase and Sale Termination Events.  As soon as possible after
knowledge of a Responsible Officer of the applicable Originator of the
occurrence of, and in any event within three Business Days after knowledge of
the occurrence of each Purchase and Sale Termination Event or each Unmatured
Purchase and Sale Termination Event in respect of such Originator, the statement
of the chief financial officer or chief accounting officer of any Originator
describing such Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event and the action that such Originator proposes to take with
respect thereto, in each case in reasonable detail;
 
(b)           Proceedings.  As soon as possible and in any event within ten (10)
Business Days after any Originator otherwise has knowledge thereof, written
notice of (i) any litigation, investigation or proceeding of the type described
in Section 5.6 not previously disclosed to the Buyer and (ii) all material
adverse developments that have occurred with respect to any previously disclosed
litigation, proceedings and investigations;
 
 
- 18 -

--------------------------------------------------------------------------------


 
(c)           Other.  Promptly, such other information, documents, records or
reports in respect of the Receivables or the conditions or operations, financial
or otherwise, of any Originator that the Buyer or the Administrator may from
time to time reasonably request in order to protect the interests of the Buyer,
the Purchasers or the Administrator under or as contemplated by this Agreement
and the other Transaction Documents;
 
(d)           Judgment and Proceedings.  Within ten (10) Business Days after any
Originator has knowledge thereof, written notice of the entry of any judgment or
decree against any Originator or any of its Subsidiaries if the aggregate amount
of all judgments and decrees then outstanding against Strategic Energy and its
Subsidiaries (other than the Buyer) exceeds $5,000,000 after deducting (A) the
amount with respect to which they are insured and with respect to which the
insurer has assumed responsibility in writing, and (B) the amount for which they
are otherwise indemnified if the terms of such indemnification are satisfactory
to Strategic Energy and its assigns; and
 
(e)           Defaults Under Other Agreements.  The occurrence of a default or
an event of default under any other financing arrangement evidencing $7,500,000
or more of indebtedness pursuant to which any Originator is a debtor or an
obligor, the effect of which is to cause, or to permit any Person to cause, the
acceleration of Debt evidenced thereby.
 
6.3           Negative Covenants.
 
From the date hereof until the date following the Purchase and Sale Termination
Date, each Originator agrees that, unless the Servicer and the Administrator
shall otherwise consent in writing, it shall not:
 
(a)           Sales, Liens, Etc.  Except as otherwise provided herein or in any
other Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Receivable or related Contract or Related Rights, or any
interest therein, or any Collections thereon, or assign any right to receive
income in respect thereof.
 
(b)           Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 4.2(a) of the Receivables Purchase Agreement (including,
without limitation, in accordance with the Credit and Collection Policy),
extend, amend or otherwise modify the terms of any Receivable in any material
respect generated by it, or amend, modify or waive, in any material respect, any
term or condition of any Contract related thereto (which term or condition
relates to payments under, or the enforcement of, such Contract).
 
(c)           Change in Business or Credit and Collection Policy.  Make any
change in the character of its business or materially alter its Credit and
Collection Policy, which change would, in either case, materially change the
credit standing required of particular Obligors or potential Obligors or impair,
in any material respect, the collectibility of the Receivables generated by it.
 
 
- 19 -

--------------------------------------------------------------------------------


(d)           Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper. Take any action to cause or permit any Receivable generated by it to
become evidenced by any “instrument” or “chattel paper” (as defined in the
applicable UCC).
 
(e)           Mergers, Acquisitions, Sales, Etc.  Be a party to any merger or
consolidation, or directly or indirectly sell, transfer, assign, convey or lease
(A) whether in one or a series of transactions, all or substantially all of its
assets, or (B) any Receivables or any interest therein (other than pursuant to
this Agreement), except a merger or consolidation where any Originator is the
surviving entity, or a sale or other disposition of all or substantially all of
its assets to any other Originator.
 
(f)           Lock-Box Banks.
 
Make any changes in its instructions to Obligors regarding Collections or add or
terminate any bank as a Lock-Box Bank unless the requirements of paragraph 2(g)
of Exhibit IV to the Receivables Purchase Agreement have been met.
 
(g)           Accounting for Purchases.
 
Account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than as sales or
contributions of the Receivables and Related Rights by such Originator to the
Buyer.
 
(h)           Transaction Documents.
 
Enter into, execute, deliver or otherwise become bound by any agreement,
instrument, document or other arrangement that restricts the right of such
Originator to amend, supplement, amend and restate or otherwise modify, or to
extend or renew, or to waive any right under, this Agreement or any other
Transaction Documents.
 
6.4           Substantive Consolidation.
 
Each Originator hereby acknowledges that this Agreement and the other
Transaction Documents are being entered into in reliance upon the Buyer’s
identity as a legal entity separate from each Originator.  Therefore, from and
after the date hereof, each Originator shall take all reasonable steps necessary
to make it apparent to third Persons that the Buyer is an entity with assets and
liabilities distinct from those of each Originator and any other Person, and is
not a division of any other Originator, any Affiliates of the Originators or any
other Person.  Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each Originator
shall take such actions as shall be required in order that:
 
(a)           the Originators shall not be involved in the day-to-day management
of the Buyer;
 
 
- 20 -

--------------------------------------------------------------------------------


(b)           the Originators shall maintain separate organizational records and
books of account from the Buyer and otherwise will observe organizational
formalities and have a separate area from the Buyer for its business;
 
(c)           the financial statements and books and records of the Originators
shall be prepared after the date of creation of the Buyer to reflect and shall
reflect the separate existence of the Buyer; provided, that the Buyer’s assets
and liabilities may be included in a consolidated financial statement issued by
an Affiliate of the Buyer; provided, however, that any such consolidated
financial statement shall make clear that the Buyer’s assets are not available
to satisfy the obligations of such affiliate;
 
(d)           except as permitted by the Receivables Purchase Agreement, (i) the
Originators shall maintain their assets separately from the assets of the Buyer,
(ii) and the Buyer’s assets, and records relating thereto, have not been, are
not, and shall not be, commingled with those of any Originator;
 
(e)           all of the Buyer’s business correspondence and other
communications shall be conducted in the Buyer’s own name and on its own
stationery;
 
(f)           no Originator shall act as an agent for the Buyer, other than
Strategic Energy in its capacity as the Servicer and any Originator which acts
as a Sub-Servicer pursuant to the Receivables Purchase Agreement, and in
connection therewith, shall present itself to the public as an agent for the
Buyer and a legal entity separate from the Buyer;
 
(g)           no Originator shall conduct any of the business of the Buyer in
its own name;
 
(h)           no Originator shall pay any liabilities of the Buyer out of its
own funds or assets;
 
(i)           each Originator shall maintain an arm’s-length relationship with
the Buyer;
 
(j)           no Originator shall assume or guarantee or become obligated for
the debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;
 
(k)           no Originator shall acquire obligations of the Buyer;
 
(l)           each Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Buyer, including, without
limitation, shared office space;
 
(m)           each Originator shall identify and hold itself out as a separate
and distinct entity from the Buyer;
 
 
- 21 -


--------------------------------------------------------------------------------


(n)           each Originator shall correct any known misunderstanding regarding
its separate identity from the Buyer; and
 
(o)           no Originator shall pay the salaries of the Buyer’s employees, if
any.
 
 
ARTICLE VII
 
ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE RECEIVABLES
 
7.1           Rights of the Buyer.
 
Each Originator hereby authorizes the Buyer (who may further authorize another
Person), the Servicer, or their respective designees to take any and all steps
in such Originator’s name necessary or desirable, in their respective
determination, to collect all amounts due under any and all Receivables,
including, without limitation, endorsing the name of such Originator on checks
and other instruments representing Collections and enforcing such Receivables
and the provisions of the related Contracts that concern payment and/or
enforcement of rights to payment.
 
7.2           Responsibilities of the Originators.
 
Anything herein to the contrary notwithstanding:
 
(a)           Collection Procedures.  Each Originator agrees to direct its
respective Obligors to make payments of Receivables directly to a post office
box related to the relevant Lock-Box Account at a Lock-Box Bank or directly to
such Lock-Box Account.  Each Originator further agrees to transfer any
Collections that it receives directly to the Servicer (for the Buyer’s account)
within one (1) Business Day of receipt thereof, and agrees that all such
Collections shall be deemed to be received in trust for the Buyer and shall be
maintained and segregated separate and apart from all other funds and monies of
the Originator until transfer of such Collections to the Servicer.
 
(b)           Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
any Originator from such obligations.
 
(c)           None of the Buyer, the Servicer, any Purchaser or the
Administrator shall have any obligation or liability to any Obligor or any other
third Person with respect to any Receivables, Contracts related thereto or any
other related agreements, nor shall the Buyer, the Servicer, any Purchaser
Agent, any Purchaser or the Administrator be obligated to perform any of the
obligations of any Originator thereunder.
 
(d)           Each Originator hereby grants to the Buyer (who may further grant
to another Person (with prior written notice to the Administrator)) an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of
 
 
- 22 -

--------------------------------------------------------------------------------


such Originator all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by such Originator or transmitted or received by the Buyer (whether or not from
such Originator) in connection with any Receivable.
 
7.3           Further Action Evidencing Purchases.
 
Each Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that the Servicer may reasonably request in order to perfect, protect or
more fully evidence the Receivables and Related Rights purchased by or
contributed to the Buyer hereunder, or to enable the Buyer to exercise or
enforce any of its rights hereunder or under any other Transaction
Document.  Without limiting the generality of the foregoing, upon the request of
the Servicer or the Buyer, each Originator will:
 
(a)           execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate; and
 
(b)           mark the master data processing records that evidence or list
(i) such Receivables and (ii) related Contracts with the legend set forth in
Section 4. l(j).
 
Each Originator hereby authorizes the Buyer or its designee to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights now
existing or hereafter generated by such Originator.  If any Originator fails to
perform any of its agreements or obligations under this Agreement, the Buyer or
its designee may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the Buyer or
its designee incurred in connection therewith shall be payable by such
Originator as provided in Section 9.1.
 
7.4           Application of Collections.
 
Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator shall be, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the Buyer (or any
other Person to whom the Buyer has assigned such right to instruct) applied as a
Collection of any Receivable or Receivables of such Obligor to the extent of any
amounts then due and payable thereunder (such application to be made starting
with the oldest outstanding Receivable or Receivables) before being applied to
any other indebtedness of such Obligor.
 
 
- 23 -

--------------------------------------------------------------------------------


ARTICLE VIII

 
PURCHASE AND SALE TERMINATION EVENTS
 
8.1           Purchase and Sale Termination Events.
 
Each of the following events or occurrences described in this Section 8.1 shall
constitute a “Purchase and Sale Termination Event”:
 
(a)           A Termination Event (as defined in the Receivables Purchase
Agreement) shall have occurred and, in the case of a Termination Event (other
than one described in paragraph (f) of Exhibit V of the Receivables Purchase
Agreement), the Administrator, shall have declared the Facility Termination Date
to have occurred; or
 
(b)           Subject to any failure which is cured in accordance with Section
3.3, any Originator shall fail to make any payment or deposit to be made by it
hereunder when due and such failure shall remain unremedied for one Business
Day;
 
(c)           Any representation or warranty made or deemed to be made by any
Originator (or any of its officers) under or in connection with this Agreement,
any other Transaction Document, or any other information or report delivered
pursuant hereto or thereto shall prove to have been incorrect or untrue in any
material respect when made or deemed made;
 
(d)           Any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement (other than those terms,
covenants or agreements contained in Sections 6.1(b), and 6.2(c), (d) and (e))
on its part to be performed or observed and such failure shall remain unremedied
for 5 Business Days after written notice thereof shall have been given by the
Servicer or the Buyer to such Originator; or
 
(e)           Any Originator shall fail to perform or observe any term, covenant
or agreement contained in any of Sections 6.1(b), 6.2(c), (d) or (e) of this
Agreement on its part to be performed or observed and such failure shall remain
unremedied for 10 Business Days after written notice thereof shall have been
given by the Servicer or the Buyer to such Originator.
 
8.2           Remedies.
 
(a)           Optional Termination.  Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the Buyer (and not the
Servicer), with the prior written consent of the Administrator, shall have the
option, by notice to the Originators (with a copy to the Administrator and the
Purchaser Agents), to declare the Purchase and Sale Termination Date to have
occurred.
 
(b)           Remedies Cumulative.  Upon any termination of the Purchase
Facility pursuant to Section 8.2(a), the Buyer shall have, in addition to all
other rights and
 
 
- 24 -

--------------------------------------------------------------------------------


remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.
 
 
ARTICLE IX
 
INDEMNIFICATION
 
9.1           Indemnities by the Originators.
 
Without limiting any other rights which the Buyer may have hereunder or under
applicable law, rules and regulations, each Originator, jointly and severally,
hereby agrees to indemnify the Buyer and each of its officers, directors,
employees and agents (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), forthwith on demand, from and against
any and all damages, losses, claims, judgments, liabilities and related costs
and expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively called “Purchase and Sale Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
failure of any Originator to perform its obligations under this Agreement or any
other Transaction Document, or arising out of the claims asserted against a
Purchase and Sale Indemnified Party relating to the transactions contemplated
herein or therein or the use of proceeds thereof or therefrom, excluding,
however, (i) Purchase and Sale Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of such Purchase and Sale
Indemnified Party, (ii) any indemnification which has the effect of recourse for
non-payment of the Receivables to any indemnitor (except as otherwise
specifically provided under this Section 9.1) and (iii) any tax based upon or
measured by net income or gross receipts. Without limiting the foregoing, but
subject to foregoing clauses (i), (ii) and (iii) above, each Originator, jointly
and severally agrees that it shall indemnify each Purchase and Sale Indemnified
Party for Purchase and Sale Indemnified Amounts relating to or resulting from:
 
(a)           the transfer by any Originator of an interest in any Receivable to
any Person other than the Buyer;
 
(b)           the breach of any representation or warranty made by any
Originator (or any of its officers) under or in connection with this Agreement
or any other Transaction Document, or any written information or report
delivered by any Originator pursuant hereto or thereto, which shall have been
false or incorrect in any material respect when made or deemed made;
 
(c)           the failure by any Originator to comply with any applicable law,
rule or regulation with respect to any Receivable generated by such Originator
or the related Contract, or the nonconformity of any Receivable generated by any
Originator or the related Contract with any such applicable law, rule or
regulation;
 
(d)           the failure to vest and maintain vested in the Buyer an ownership
interest in the Receivables generated by any Originator free and clear of any
Adverse Claim,
 
 
- 25 -

--------------------------------------------------------------------------------


other than an Adverse Claim arising solely as a result of an act of the Buyer,
whether existing at the time of the purchase of such Receivables or at any time
thereafter;
 
(e)           the failure to file, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables or
purported Receivables generated by any Originator, whether at the time of any
purchase or contribution or at any subsequent time;
 
(f)           any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable or purported
Receivable generated by any Originator (including, without limitation, a defense
based on such Receivable’s or the related Contract’s not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms), or any other claim resulting from the services related to any such
Receivable or the furnishing of or failure to furnish such services;
 
(g)           any product liability claim arising out of or in connection with
services that are the subject of any Receivable generated by any Originator; and
 
(h)           any tax or governmental fee or charge (other than any tax excluded
pursuant to clause (iii) in the proviso to the preceding sentence), all interest
and penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the purchase or ownership of the
Receivables generated by any Originator or any Related Rights connected with any
such Receivables.
 
If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each Originator jointly
and severally agrees that it shall contribute to the amount paid or payable by
such Purchase and Sale Indemnified Party to the maximum extent permitted under
applicable law, rules or regulations.
 
 
ARTICLE X
 
MISCELLANEOUS
 
10.1           Amendments, Etc.
 
(a)           The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Buyer, the Originators and the Administrator (with respect
to an amendment) or by the Buyer and the Administrator (with respect to a waiver
or consent by it).
 
 
- 26 -

--------------------------------------------------------------------------------


(b)           No failure or delay on the part of the Buyer, the Servicer, the
Originators or any third-party beneficiary in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
the Buyer, the Servicer or the Originators in any case shall entitle it to any
notice or demand in similar or other circumstances.  No waiver or approval by
the Buyer, the Servicer, any Originator or the Administrator under this
Agreement shall be, except as may otherwise be stated in such waiver or
approval, applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
 
(c)           The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.
 
10.2           Notices, Etc.
 
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile communication) and
shall be personally delivered or sent by certified mail, postage prepaid, or by
facsimile, to the intended party at the address or facsimile number of such
party set forth under its name on the signature pages hereof or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto (it being understood that the notice
information with respect to the Administrator and the Purchasers set forth in
the Receivables Purchase Agreement is incorporated herein by reference).  All
such notices and communications shall be effective (i) if personally delivered,
when received, (ii) if sent by certified mail three (3) Business Days after
having been deposited in the mail, postage prepaid, and (iii) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means.
 
10.3           No Waiver, Cumulative Remedies.
 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law, rules or regulations.  Without limiting the foregoing, each
Originator hereby authorizes the Buyer, at any time and from time to time, to
the fullest extent permitted by law, to set off, against any obligations of such
Originator to the Buyer arising in connection with the Transaction Documents
(including, without limitation, amounts payable pursuant to Section 9.1) that
are then due and payable or that are not then due and payable but are accruing
in respect of the then current Settlement Period, any and all indebtedness at
any time owing by the Buyer to or for the credit or the account of such
Originator.
 
10.4           Binding Effect; Assignability.
 
This Agreement shall be binding upon and inure to the benefit of the Buyer and
the Originators and their respective successors and permitted assigns.  The
Originators may not assign any of their rights hereunder or any interest herein
without the prior written consent of the
 
 
- 27 -

--------------------------------------------------------------------------------


Buyer, except as otherwise herein specifically provided.  This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as the parties hereto shall otherwise agree in writing.  The rights and
remedies with respect to any breach of any representation and warranty made by
the Originators pursuant to Article V and the indemnification and payment
provisions of Article IX and Section 10.6 shall be continuing and shall survive
any termination of this Agreement.  Neither the Buyer nor any other Person may
waive a breach of Section 5.20 of this Agreement for so long as the Notes are
outstanding.
 
10.5           Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).
 
10.6           Costs, Expenses and Taxes.
 
In addition to the obligations of the Originators under Article IX, each
Originator, jointly and severally agrees to pay on demand:
 
(a)           all reasonable costs and expenses of the Buyer and any third party
beneficiary of the Buyer’s rights hereunder in connection with the enforcement
of this Agreement, the Originator Assignment Certificate and the other
Transaction Documents; and
 
(b)           all stamp, franchise and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement or the other Transaction Documents to be delivered
hereunder, and agrees to indemnify each Purchase and Sale Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees (but for the avoidance of doubt, excluding
taxes covered by clause (c) of Section 3.1 of the Receivables Purchase
Agreement).
 
10.7           Submission to Jurisdiction.
 
EACH PARTY HERETO HEREBY IRREVOCABLY (a) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF NEW YORK OR UNITED STATES FEDERAL COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, OVER ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY TRANSACTION DOCUMENT; (b) AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR UNITED
STATES FEDERAL COURT; (c) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING; (d) IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR
 
 
- 28 -

--------------------------------------------------------------------------------


PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS
ADDRESS SPECIFIED IN SECTION 10.2; AND (e) AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE BUYER’S RIGHT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.
 
10.8           Waiver of Jury Trial.
 
EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES THAT (a) ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND (b) ANY
PARTY HERETO (OR ANY ASSIGNEE OR THIRD-PARTY BENEFICIARY OF THIS AGREEMENT) MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER PARTY OR PARTIES HERETO TO WAIVER
OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
 
10.9           Captions and Cross-References; Incorporation by Reference.
 
The various captions (including, without limitation, the table of contents) in
this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement.  References in
this Agreement to any underscored Section or Exhibit are to such Section or
Exhibit of this Agreement, as the case may be.  The Exhibits hereto are hereby
incorporated by reference into and made a part of this Agreement.
 
10.10                      Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.
 
10.11                      Acknowledgment and Agreement.
 
By execution below, each Originator expressly acknowledges and agrees that all
of the Buyer’s rights, title, and interests in, to, and under this Agreement
(but not its obligations), shall be assigned by the Buyer to the Administrator
(for the benefit of the Purchasers) pursuant to the Receivables Purchase
Agreement, and each Originator consents to each such assignment.  Each of the
parties hereto acknowledges and agrees that the Administrator, the Purchaser
Agents and the Purchasers are third-party beneficiaries of the rights of the
Buyer arising hereunder and
 
 
- 29 -

--------------------------------------------------------------------------------


under the other Transaction Documents to which any Originator is a party, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, during the occurrence and continuation of a Termination
Event under the Receivables Purchase Agreement, the Administrator, the Purchaser
Agents and the Purchasers, as applicable, and not the Buyer, shall have the sole
right to exercise all such rights and related remedies.
 
10.12                      No Proceeding.
 
Each Originator hereby agrees that it will not institute, or join any other
Person in instituting, against the Buyer any Insolvency Proceeding so long as
any of the Company Notes remains outstanding and for at least one year and one
day following the day on which all amounts owed by the Buyer under this
Agreement and the other Transaction Documents are paid in full.
 
10.13                      Limited Recourse.
 
Except as explicitly set forth herein, the obligations of the Buyer and the
Originators under this Agreement or any other Transaction Documents to which
each is a party are solely the obligations of the Buyer and each such
Originator.  No recourse under any Transaction Document shall be had against,
and no liability shall attach to, any officer, employee, director, or
beneficiary, whether directly or indirectly, of the Buyer or any Originator;
provided, however, that this Section 10.13 shall not relieve any such Person of
any liability it might otherwise have for its own negligence or willful
misconduct.
 
 
ARTICLE XI
 
JOINDER OF ADDITIONAL ORIGINATORS
 
11.1           Addition of New Originators.
 
Additional Persons may be added as Originators hereunder, with the prior written
consent of the Buyer and the Administrator, provided that the following
conditions are satisfied on or before the date of such addition:
 
(a)           The Servicer shall have given the Administrator and the Buyer at
least sixty (60) days’ prior written notice of such proposed addition and the
identity of each such proposed additional Originator and shall have provided
such other information with respect  to such proposed additional Originator as
the Administrator may reasonably request;
 
(b)           each such proposed additional Originator has executed and
delivered to the Buyer and the Administrator an agreement substantially in the
form attached hereto as Exhibit F (a “Joinder Agreement”);
 
(c)           such proposed additional Originator has delivered to the Buyer and
the Administrator each of the documents with respect to such Originator
described in Sections 4.1 and 4.2; and
 
 
 
- 30 -

--------------------------------------------------------------------------------




 
(d)           the Purchase and Sale Termination Date shall not have occurred.
 
[SIGNATURE PAGES FOLLOW]

 
 
 
 
 
 
 
 
- 31 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 


 
STRATEGIC RECEIVABLES, LLC,
as Buyer
 
 

 
By:
/s/ Andrew J. Washburn
 
Name:
Andrew J. Washburn
 
Title:
President
 
Address:
Two Gateway Center
   
Pittsburgh, PA 15222-1458
 
Attention:
Andrew J. Washburn
 
Telephone:
(412) 258-2188
 
Facsimile:
(412) 258-2199



 
 
 Strategic Energy – Purchase and Sale Agreement             
                                                                                
S - 1

--------------------------------------------------------------------------------




STRATEGIC ENERGY, L.L.C.,
as Originator and as Servicer



 
By:
/s/ Brian M. Begg
 
Name:
Brian M. Begg
 
Title:
VP, Corporate Development & Finance
       
Address:
Two Gateway Center
   
Pittsburgh, PA 15222-1458
       
Attention:
Brian M. Begg
 
Telephone:
(412) 394-6467
 
Facsimile:
(412) 294-6664



 Strategic Energy – Purchase and Sale Agreement             
                                                                                
S - 2

--------------------------------------------------------------------------------



Exhibit A
to Purchase and Sale Agreement
 
FORM OF PURCHASE REPORT
 
ORIGINATOR:
 __________________________________________  
PURCHASER:
STRATEGIC RECEIVABLES, LLC
 
DATE:
 __________________________________________  
I.
OUTSTANDING BALANCE OF RECEIVABLES PURCHASED: ______________________
 
II.
FAIR MARKET VALUE DISCOUNT:
   
1/(1 + ((Prime Rate + .25%) X Days’ Sales Outstanding/365))
   
Prime Rate = _________________________________
   
Days’ Sales Outstanding = ______________________
 
III.
PURCHASE PRICE (I X II) = $____________________
 



 
 
A - 1

--------------------------------------------------------------------------------


Exhibit B
to Purchase and Sale Agreement
 
FORM OF COMPANY NOTE
 


 


 
 
B - 1

--------------------------------------------------------------------------------


Exhibit C
to Purchase and Sale Agreement
 
FORM OF ORIGINATOR ASSIGNMENT CERTIFICATE
 


 
 
 

 
C - 1


--------------------------------------------------------------------------------


Exhibit D
to Purchase and Sale Agreement
 
OFFICE LOCATIONS
 
Each Originator maintains books and records relating to Receivables at:
 
(1) Strategic Energy, L.L.C., Two Gateway Center,  Pittsburgh, PA 15222-1458
 
 
The Principal Place of Business, Chief Executive Office and jurisdiction of
formation each of Originator is:
 
(1) Strategic Energy, L.L.C. is a Delaware limited liability company
 
principal place of business and chief executive office:
 
Two Gateway Center,  Pittsburgh, PA 15222-1458
 


 
 
D - 1

--------------------------------------------------------------------------------


Exhibit E
to Purchase and Sale Agreement
 
TRADE NAMES
 


 
SEL
 
Strategic Energy
 
Strategic Energy LTD
 
Expert Energy
 


 


 


 
E - 1


--------------------------------------------------------------------------------


Exhibit F
to Purchase and Sale Agreement
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT is executed and delivered by ____________________, a
____________________ (“New Originator”) in favor of Strategic Receivables, LLC,
a Delaware limited liability company, as purchaser (“Strategic”), with respect
to that certain Purchase and Sale Agreement, dated as of October 3, 2007, by and
among the various originators from time to time party thereto (the
“Originators”) and Strategic (as amended, restated, supplemented, joined,
restated and/or otherwise modified from time to time, the “Sale
Agreement”).  Capitalized terms used and not otherwise defined are used with the
meanings attributed thereto in the Sale Agreement.
 
Subject to receipt of counterparts hereof signed by the signatories below, by
its signature below, New Originator hereby absolutely and unconditionally agrees
to become a party to the Sale Agreement as an Originator thereunder and to be
bound by the provisions thereof including, without limitation, the provisions of
Article IX thereof.
 
Attached hereto are amended and restated versions of Exhibits D and E to the
Sale Agreement.  After giving effect to the amendments and restatements embodied
therein, each of the representations and warranties contained in Article V of
the Sale Agreement will be true and correct as to New Originator.
 
Delivered herewith are each of the documents, certificates and opinions required
to be delivered by New Originator pursuant to Articles IV and VII of the Sale
Agreement.
 
The provisions of Article X of the Sale Agreement are incorporated in this
Joinder Agreement by this reference with the same force and effect as if set
forth in full herein except that references in such Article X to “this
Agreement” shall be deemed to refer to “this Joinder Agreement and to the Sale
Agreement as modified by this Joinder Agreement.”
 
Please acknowledge your consent to New Originator’s joinder to the Sale
Agreement by signing the enclosed copy hereof in the appropriate space provided
below.
 
[signature pages follow]
 


 
F - 1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, New Originator has executed this Joinder Agreement as of the
_____ day of ____________________.
 

 
[NEW ORIGINATOR]
:
             
By: ____________________________________
   
Name:
   
Title:
 



 


 
Each of the undersigned hereby consents
 
to New Originator’s joinder to the Sale Agreement:
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrator

 
 
By:  ______________________________                                                              
Name:
Title:
 
STRATEGIC RECEIVABLES, LLC
 
 
By:
______________________________                                                                
Name:
Title:
 



F - 2
